SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for quarter period ended September 30, 2013. o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number:000-54457 ADVANCED CANNABIS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Colorado 20-8096131 (State of incorporation) (IRS Employer Identification No.) 7750 N. Union Blvd., Suite 201 Colorado Springs, CO 80920 (Address of principal executive offices) (Zip Code) (719) 590-1414 The Company’s telephone number, including area code: Promap Corporation 6855 South Havana Street, Suite 400 Centennial, CO 80112 Former Name, Address and Fiscal Year End if Changed Since Last Report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesþNo AtOctober 31, 2013, there were 15,097,200 issued and outstanding shares of the Company’s common stock. ADVANCED CANNABIS SOLUTIONS,INC. FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed consolidated balance sheets 3 Condensed consolidated statements of operations 4 Condensed consolidated statements of cash flows 5 Condensed statements of stockholders’ equity 6 Notes to unaudited condensed consolidated financial statements 7-14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15-17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 ADVANCED CANNABIS SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, (unaudited) ASSETS Current Assets Cash $ Accountsreceivable (net of allowance for doubtful accounts) Total current assets Total Assets $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ Accrued payables Total current liabilities Total Liabilities Commitments and Contingencies Stockholders' Equity Preferred stock, no par value; 5,000,000 share authorized; No shares issued and outstanding at September 30, 2013 - Common Stock, no par value; 100,000,000 shares authorized; 15,097,200 shares issued and outstanding on September 30, 2013 Deficit accumulated during development stage ) Total Stockholders' Equity Total Liabilities & Stockholders' Equity $ See Accompanying Notes to Financial Statements. 3 ADVANCED CANNABIS SOLUTIONS. INC. ( A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS From Inception Three Months Ended (June 5, 2013)to September 30, September 30, (unaudited) (unaudited) Sales $ $ Cost of goods sold Gross profit Operating expenses: General and administrative Payroll Professional fees Office expense Loss on expired option to acquire real estate Total operating expenses Income (loss) from operations ) ) Other income (expense): - - Income (loss) before provision for income taxes ) ) Provision for income tax - - Net income (loss) $ ) $ ) Net income (loss) per share: Basic and fully diluted $ ) Weighted average number of commons shares outstanding: Basic and fully diluted See Accompanying Notes to Financial Statements. 4 ADVANCED CANNABIS SOLUTIONS. INC. ( A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended September 30, From Inception (June 5, 2013) to September 30, (unaudited) (unaudited) Cash Flows Provided By (Used In) OperatingActivities: Net income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Loss on expired option to acquire property Changes in operating assets and liabilities (Increase ) / decreasein accounts receivable Increase / (decrease) in accounts payable Increase / (decrease) in accrued payables Net cash provided by (used for) operating activities ) ) Cash Flows Provided By (Used In) Investing Activities: Cash acquired in reverse merger with Promap Purchase of option to acquire real estate ) ) Net cash provided by (used for) investing Activities ) ) Cash Flows Provided By (Used In) Financing Activities: Purchase and cancellation of shares of common stock ) ) Sales of common stock for cash consideration Net cash provided by (used for) financing Activities Net Increase (Decrease) In Cash $ $ Cash At The Beginning Of The Period $
